 

Exhibit 10.8

 

WARRANT

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

No. [__] [DATE]

 

NEUROONE, INC.

 

CAPITAL STOCK PURCHASE WARRANT

 

_________________

 

This Certified That, for value received, [_______________] (the “Holder”) is
entitled to subscribe for and purchase from NeuroOne, Inc., a Delaware
corporation (the “Company”), at any time commencing on [DATE] and expiring on
[FIVE YEAR ANNIVERSARY] (the “Warrant Exercise Term”), the Shares at the
Exercise Price (each as defined in Section 1 below).

 

This Warrant is issued in connection with the Company’s private offering solely
to accredited investors of up to $1,500,000 (or such higher amount as the
Company’s Board of Directors shall determine) aggregate principal amount of
Convertible Promissory Notes (the “Notes”) and related Warrants in accordance
with, and subject to, the terms and conditions described in the Subscription
Agreement, dated as of November 21, 2016 (the “Subscription Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to those terms in the Notes or the Subscription Agreement, as the case
may be.

 

This Warrant is subject to the following terms and conditions:

 

1.             Shares. The Holder has, subject to the terms set forth herein,
the right to purchase, at any time during the Warrant Exercise Term, either:

 

(a)          if the Holder’s Note converts pursuant to Section 3.1 of the Notes,
up to that number of Conversion Shares equal to the number of Conversion Shares
received by the Holder upon conversion of the Note, at a per share exercise
price equal to the price at which the Note so converted; or

 

(b)          if the Holder exercises this Warrant prior to the Holder’s Note
converting pursuant to Section 3.1 of the Notes, up to that number of shares of
the Company’s common stock, par value $0.0001 (“Common Stock”), equal to the
quotient obtained by dividing the Outstanding Balance by $1.80.

 



 

 

 

The exercise price of this Warrant as determined under Section 1(a) or (b)
above, as applicable, is referred to herein as the “Exercise Price”. The
Exercise Price is subject to adjustment as provided in Section 3 hereof. Shares
of the Common Stock and the Conversion Shares are referred to herein
collectively, and without distinction, as the “Shares”.

 

2.             Exercise of Warrant.

 

(a)          Exercise. This Warrant may be exercised by the Holder at any time
during the Warrant Exercise Term, in whole or in part, by delivering the notice
of exercise attached as Exhibit A hereto (the “Notice of Exercise”), duly
executed by the Holder to the Company at its principal office, or at such other
office as the Company may designate, accompanied by payment, in cash or by wire
transfer of immediately available funds or by check payable to the order of the
Company (the “Purchase Price”). For purposes hereof, “Exercise Date” shall mean
the date on which all deliveries required to be made to the Company upon
exercise of this Warrant pursuant to this Section 2(a) shall have been made.

 

(b)          Issuance of Certificates. As soon as practicable after the exercise
of this Warrant, in whole or in part, in accordance with Section 2(a) hereof,
the Company, at its expense, shall cause to be issued in the name of and
delivered to the Holder (i) a certificate or certificates for the number of
validly issued, fully paid and non-assessable Shares to which the Holder shall
be entitled upon such exercise and, if applicable, (ii) a new warrant of like
tenor to purchase all of the Shares that may be purchased pursuant to the
portion, if any, of this Warrant not exercised by the Holder. The Holder shall
for all purposes hereof be deemed to have become the Holder of record of such
Shares on the date on which the Notice of Exercise and payment of the Purchase
Price in accordance with Section 2(a) hereof were delivered and made,
respectively, irrespective of the date of delivery of such certificate or
certificates, except that if the date of such delivery, notice and payment is a
date when the stock transfer books of the Company are closed, such person shall
be deemed to have become the holder of record of such Shares at the close of
business on the next succeeding date on which the stock transfer books are open.
Warrant Shares purchased hereunder shall be transmitted by the transfer agent to
the Holder by crediting the account of the Holder’s prime broker with The
Depository Trust Company through its Deposit or Withdrawal at Custodian system
(“DWAC”) if the Company is then a participant in such system and either (A)
there is an effective registration statement permitting the issuance of the
Shares to or resale of the Shares by the Holder or (B) the shares are eligible
for resale by the Holder without volume or manner-of-sale limitations pursuant
to Rule 144, and otherwise by physical delivery to the address specified by the
Holder in the Notice of Exercise by the date that is three (3) trading days
after the latest of (1) the delivery to the Company of the Notice of Exercise
and (2) surrender of this Warrant (if required).

 

(c)          Taxes. The issuance of the Shares upon the exercise of this
Warrant, and the delivery of certificates or other instruments representing such
Shares, shall be made without charge to the Holder for any tax or other charge
of whatever nature in respect of such issuance and the Company shall bear any
such taxes in respect of such issuance.

 



 2 

 

 

3.             Adjustment of Exercise Price and Number of Shares.

 

(a)          Adjustment for Reclassification, Consolidation or Merger. If while
this Warrant, or any portion hereof, remains outstanding and unexpired there
shall be (i) a reorganization or recapitalization (other than a combination,
reclassification, exchange or subdivision of shares otherwise provided for
herein), (ii) a merger or consolidation of the Company with or into another
corporation or other entity in which the Company shall not be the surviving
entity, in which the Company shall be the surviving entity but the shares of the
Company’s capital stock outstanding immediately prior to the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (iii) a sale or transfer of the Company’s
properties and assets as, or substantially as, an entirety to any other
corporation or other entity in one transaction or a series of related
transactions, then, as a part of such reorganization, recapitalization, merger,
consolidation, sale or transfer, unless otherwise directed by the Holder, all
necessary or appropriate lawful provisions shall be made so that the Holder
shall thereafter be entitled to receive upon exercise of this Warrant, during
the period specified herein and upon payment of the Exercise Price then in
effect, the greatest number of shares of capital stock or other securities or
property that a holder of the Shares deliverable upon exercise of this Warrant
would have been entitled to receive in such reorganization, recapitalization,
merger, consolidation, sale or transfer if this Warrant had been exercised
immediately prior to such reorganization, recapitalization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 3. If the per share consideration payable to the Holder for
Shares in connection with any such transaction is in a form other than cash or
marketable securities, then the value of such consideration shall be determined
in good faith by the Company’s Board of Directors. The foregoing provisions of
this paragraph shall similarly apply to successive reorganizations,
recapitalizations, mergers, consolidations, sales and transfers and to the
capital stock or securities of any other corporation that are at the time
receivable upon the exercise of this Warrant. In all events, appropriate
adjustment shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable or issuable after such reorganization, recapitalization, merger,
consolidation, sale or transfer upon exercise of this Warrant.

 

(b)          Adjustments for Split, Subdivision or Combination of Shares. If the
Company shall at any time subdivide (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) the Shares
subject to acquisition hereunder, then, after the date of record for effecting
such subdivision, the Exercise Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of Shares subject to
acquisition upon exercise of the Warrant will be proportionately increased. If
the Company at any time combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) the Shares subject to acquisition
hereunder, then, after the record date for effecting such combination, the
Exercise Price in effect immediately prior to such combination will be
proportionately increased and the number of Shares subject to acquisition upon
exercise of the Warrant will be proportionately decreased.

 



 3 

 

 

(c)          Adjustments for Dividends in Stock or Other Securities or Property.
If while this Warrant, or any portion hereof, remains outstanding and unexpired,
the holders of any class of securities as to which purchase rights under this
Warrant exist at the time shall have received or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefor, other or additional stock or other
securities or property (other than cash) of the Company by way of dividend, then
and in each case, this Warrant shall represent the right to acquire, in addition
to the number of shares of such class of security receivable upon exercise of
this Warrant, and without payment of any additional consideration therefor, the
amount of such other or additional stock or other securities or property (other
than cash) of the Company that such holder would hold on the date of such
exercise had it been the holder of record of the class of security receivable
upon exercise of this Warrant on the date hereof and had thereafter, during the
period from the date hereof to and including the date of such exercise, retained
such shares and/or all other additional stock available to it as aforesaid
during said period, giving effect to all adjustments called for during such
period by the provisions of this Section 3.

 

(d)          Adjustment of Exercise Price Upon Issuance of Additional Shares of
Common Stock. If while this Warrant, or any portion hereof, remains outstanding
and unexpired, the Company shall issue Additional Shares of Common Stock (as
hereinafter defined) without consideration or for a consideration per share less
than the then-applicable Exercise Price, then and in such event, such Exercise
Price shall be reduced, concurrently with such issue, to a price (calculated to
the nearest cent) determined by multiplying the then-applicable Exercise Price
by a fraction, (i) the numerator of which shall be the number of shares of
Common Stock issued and outstanding immediately prior to such issuance plus the
quotient obtained by dividing (x) the aggregate consideration received by the
Company for the total number of Additional Common Stock so issued by (y) the
Exercise Price, and (ii) the denominator of which shall be the number of shares
of the Common Stock issued and outstanding immediately prior to such issuance
plus the number of Additional Shares of Common Stock so issued.

 

For the purposes hereof “Additional Shares of Common Stock” shall mean all
shares of Common Stock, or options, rights, warrants to subscribe for Common
Stock, or securities convertible into or exchangeable for shares of Common
Stock, actually issued by the Company on or after the date hereof, other than
shares of Common Stock or securities convertible into or exchangeable for shares
of Common Stock issued at any time:

 

(i)          upon exercise of the Warrants;

 

(ii)         upon the conversion of the Notes;

 

(iii)        pursuant to the exercise of options, warrants or other common stock
purchase rights issued (or to be issued) to employees, officers or directors of,
or consultants or advisors to, or any strategic ally of or investor in, the
Company for compensatory purposes pursuant to any stock purchase plan, stock
option plan, equity incentive plan or other plan or arrangement approved by the
Board of Directors (or the Compensation Committee thereof) at any time;

 

(iv)        pursuant to the exercise of options, warrants or any evidence of
indebtedness, shares of capital stock (other than Common Stock) or other
securities convertible into or exchangeable for Common Stock (“Convertible
Securities”) outstanding as of the date of the issuance of this Warrant;

 



 4 

 

 

(v)         in connection with the acquisition of all or part of another entity
by stock acquisition, merger, consolidation or other reorganization, or by the
purchase of all or part of the assets of such other entity (including securities
issued to persons formerly employed by such other entity and subsequently hired
by the Company and to any brokers or finders in connection therewith);

 

(vi)        to bona fide commercial partners, or lessors in connection with
credit arrangements, equipment financings or similar transactions approved by
the Board of Directors; or

 

(vii)       in connection with the Company’s acquisition, joint-venture,
licensing or business transaction of intellectual property assets from any
individuals or entities approved by the Board of Directors.

 

Upon each adjustment of the Exercise Price pursuant to the provisions of this
Section 3(d), the number of Shares issuable upon exercise of this Warrant shall
be adjusted by multiplying a number equal to the Exercise Price in effect
immediately prior to such adjustment by the number of Shares issuable upon
exercise of this Warrant immediately prior to such adjustment and dividing the
product so obtained by the adjusted Exercise Price.

 

(e)          Notice of Adjustments. Upon any adjustment of the Exercise Price
and any increase or decrease in the number of Shares purchasable upon the
exercise of this Warrant, then, and in each such case, the Company, within 30
days thereafter, shall give written notice thereof to the Holder at the address
of such Holder as shown on the books of the Company, which notice shall state
the Exercise Price as adjusted and, if applicable, the increased or decreased
number of Shares purchasable upon the exercise of this Warrant, setting forth in
reasonable detail the method of calculation of each.

 

4.             Change in Control.

 

(a)          Upon the written request of the Company, the Holder agrees that, in
the event of a Change in Control that is not an asset sale and in which the sole
consideration is cash, either (i) the Holder shall exercise its conversion or
purchase right under this Warrant and such exercise will be deemed effective
immediately prior to the consummation of such Change in Control or (ii) if the
Holder elects not to exercise the Warrant, this Warrant will expire upon the
consummation of such Change in Control. The Company shall provide the Holder
with written notice of its request relating to the foregoing (together with such
reasonable information as such Holder may request in connection with such
contemplated Change in Control giving rise to such notice), which is to be
delivered to the Holder not less than 10 days prior to the closing of the
proposed Change in Control.

 



 5 

 

 

(b)          Upon the written request of the Company, the Holder agrees that, in
the event of a Change in Control that is an “arms-length” sale of all or
substantially all of the Company’s assets (and only its assets) to a third party
that is not an Affiliate (as defined below) of the Company (a “True Asset
Sale”), either (i) the Holder shall exercise its conversion or purchase right
under this Warrant and such exercise will be deemed effective immediately prior
to the consummation of such Change in Control or (ii) if the Holder elects not
to exercise the Warrant, this Warrant will continue until the expiration of the
Warrant Expiration Term if the Company continues as a going concern following
the closing of any such True Asset Sale. The Company shall provide the Holder
with written notice of its request relating to the foregoing (together with such
reasonable information as such Holder may request in connection with such
contemplated Change in Control giving rise to such notice), which is to be
delivered to the Holder not less than 10 days prior to the closing of the
proposed Change in Control. As used herein “Affiliate” shall mean any person or
entity that owns or controls directly or indirectly 10% or more of the stock of
the Company, and any person or entity that controls or is controlled by or is
under common control with such persons or entities.

 

(c)          Upon the written request of the Company, the Holder agrees that, in
the event of a stock for stock Change in Control of the Company by a publicly
traded acquirer if, on the record date for the Change in Control, the fair
market value of the Shares (or other securities issuable upon exercise of this
Warrant) is equal to or greater than two times the Exercise Price, the Company
may require the Warrant to be deemed automatically exercised and the Holder
shall participate in the Change in Control as a holder of the Shares (or other
securities issuable upon exercise of the Warrant) on the same terms as other
holders of the same class of securities of the Company.

 

(d)          Upon the closing of any Change in Control other than those
particularly described in subsections (a), (b) and (c) above of this Section 4,
the successor entity, if any, and if applicable, shall assume the obligations of
this Warrant, and this Warrant shall be exercisable for the same securities,
cash, and property as would be payable for the Shares issuable upon exercise of
the unexercised portion of this Warrant as if such Shares were outstanding on
the record date for the Change in Control and subsequent closing. The Exercise
Price and/or number of Shares shall be adjusted accordingly.

 

5.          Notices. All notices, requests, consents and other communications
required or permitted under this Warrant shall be in writing and shall be deemed
delivered (a) three business days after being sent by registered or certified
mail, return receipt requested, postage prepaid or (b) one business day after
being sent via a reputable nationwide overnight courier service guaranteeing
next business day delivery or (c) on the business day of delivery if send by
facsimile transmission, in each case to the intended recipient as set forth
below:

 

If to the Company to:  

NeuroOne, Inc.

10006 Liatris Lane

Eden Prairie, MN 55347

Attention: David A. Rosa

Facsimile:____________

      With a copy to:  

Honigman Miller Schwartz and Cohn LLP

350 East Michigan Avenue

Suite 300

Kalamazoo, MI 49007

Attention: Phillip D. Torrence, Esq.

Facsimile: 269.337.7701

 



 6 

 

 

If to the Holder at its address as furnished in the Subscription Agreement.

 

Either party may give any notice, request, consent or other communication under
this Warrant using any other means (including personal delivery, messenger
service, facsimile transmission, first class mail or electronic mail), but no
such notice, request, consent or other communication shall be deemed to have
been duly given unless and until it is actually received by the party for whom
it is intended. Either party may change the address to which notices, requests,
consents or other communications hereunder are to be delivered by giving the
other party notice in the manner set forth in this Section 5.

 

6.             Legends. Each certificate evidencing the Shares issued upon
exercise of this Warrant shall be stamped or imprinted with a legend
substantially in the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

7.             Fractional Shares. No fractional Shares will be issued in
connection with any exercise hereunder. Instead, the Company shall round down to
the nearest whole Share the number of Shares to be issued.

 

8.             Rights of Stockholders. The Holder shall not be entitled to vote
or receive dividends or be deemed the holder of the Shares or any other
securities of the Company that may at any time be issuable on the exercise
hereof for any purpose, nor shall anything contained herein be construed to
confer upon the Holder, as such, any of the rights of a stockholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to stockholders at any meeting thereof, or to give or withhold consent
to any corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, change of par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or otherwise until
this Warrant shall have been exercised and the Shares purchasable upon the
exercise hereof shall have been issued, as provided herein.

 



 7 

 

 

9.             Miscellaneous.

 

(a)          This Warrant and disputes arising hereunder shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware
applicable to agreements made and to be performed wholly within such State,
without regard to its conflict of law rules.

 

(b)          The headings in this Warrant are for purposes of reference only,
and shall not limit or otherwise affect any of the terms hereof.

 

(c)          The covenants of the respective parties contained herein shall
survive the execution and delivery of this Warrant.

 

(d)          The terms of this Warrant shall be binding upon and shall inure to
the benefit of any successors or permitted assigns of the Company and of the
Holder and of the Shares issued or issuable upon the exercise hereof.

 

(e)          This Warrant and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subject hereof.

 

(f)          The Company shall not, by amendment of the Certificate of
Incorporation or Bylaws of the Company, or through any other means, directly or
indirectly, avoid or seek to avoid the observance or performance of any of the
terms of this Warrant and shall at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder contained
herein against impairment.

 

(g)          Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant and, in the case of
any such loss, theft or destruction, upon delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company, or, in the case of
any such mutilation, upon surrender and cancellation of such Warrant, the
Company, at its expense, will execute and deliver to the Holder, in lieu
thereof, a new Warrant of like date and tenor.

 

(h)          This Warrant may be amended or waived only with the written consent
of the Company and the holders of a majority in original aggregate principal
amount of the Related Notes. Any such amendment or waiver shall be binding on
all holders of the Warrants, even if they do not execute such consent, amendment
or waiver.

 

Signature on the Following Page

 

 8 

 

 

In Witness Whereof, the parties hereto have caused this Warrant to be signed as
of the date set forth above.

 

  THE COMPANY:       NeuroOne, Inc.         By:     Name: David A. Rosa   Title:
CEO

 

Signature Page to Capital Stock Purchase Warrant

 

 

 

 

Exhibit A

 

NOTICE OF EXERCISE

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE THIS WARRANT

 

TO:NeuroOne, Inc.

 

(1)         The undersigned hereby elects to purchase _____ shares of capital
stock (the “Shares”) of NeuroOne, Inc., a Delaware corporation, or its
successors or assigns (the “Company”), pursuant to the terms of the attached
Warrant, and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.

 

(2)         Please issue a certificate or certificates representing the Shares
in the name of the undersigned or in such other name as is specified below:

 

________________________________ (Holder’s Name)

 

_________________________________

_________________________________

(Address)

 

(3)         The undersigned represents that: (a) the Shares are being acquired
for the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such Shares; (b) the
undersigned is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision regarding its investment in the Company; (c) the
undersigned is experienced in making investments of this type and has such
knowledge and background in financial and business matters that the undersigned
is capable of evaluating the merits and risks of this investment and protecting
the undersigned’s own interests; (d) the undersigned understands that the Shares
issuable upon exercise of this Warrant have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), by reason of a
specific exemption from the registration provisions of the Securities Act, which
exemption depends upon, among other things, the bona fide nature of the
investment intent as expressed herein, and, because such securities have not
been registered under the Securities Act, they must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available; (e) the undersigned is aware that the Shares may not
be sold pursuant to Rule 144 adopted under the Securities Act unless certain
conditions are met and until the undersigned has held the Shares for the period
prescribed by Rule 144, that among the conditions for use of Rule 144 is the
availability of current information to the public about the Company and that the
Company has not made such information available and has no present plans to do
so; and (f) the undersigned agrees not to make any disposition of all or any
part of the Shares unless and until there is then in effect a registration
statement under the Securities Act covering such proposed disposition and such
disposition is made in accordance with said registration statement, or the
undersigned has provided the Company with an opinion of counsel satisfactory to
the Company, stating that such registration is not required.

 



 A-1 

 

 

  By:            Print Name:   

 

 A-2 

